Citation Nr: 1040057	
Decision Date: 10/26/10    Archive Date: 11/01/10

DOCKET NO.  06-34 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy 
of the bilateral lower extremities, to include as secondary to 
the Veteran's service-connected Type II diabetes mellitus.

2.  Entitlement to an increased rating for hypertension with left 
ventricular hypertrophy and renal dysfunction, currently 
evaluated as 30 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1970 to November 
1994.

The Veteran's claims come before the Board of Veterans' Appeals 
(Board) on appeal from June 2005 and April 2006 rating decisions 
of the Department of Veterans Affairs' (VA) Regional Office (RO) 
in Jackson, Mississippi, that denied the benefits sought on 
appeal.  

The issue of entitlement to service connection for 
bilateral swelling of the hands, wrists, and legs has been 
raised by the record in the Veteran's October 2006 
substantive appeal (on VA Form 9), but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, 
and it is referred to the AOJ for appropriate action.  

The issue of entitlement to an increased rating for hypertension 
with left ventricular hypertrophy and renal dysfunction, 
currently evaluated as 30 percent disabling, is addressed in the 
REMAND portion of the decision below and is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran does not have a current diagnosis of peripheral 
neuropathy of the bilateral lower extremities.


CONCLUSION OF LAW

Service connection for peripheral neuropathy of the bilateral 
lower extremities, to include as secondary to the Veteran's 
service-connected Type II diabetes mellitus, is not established.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2009).

REASONS AND BASES FOR FINDING AND CONCLUSION

In this case, the Veteran's primary assertion is that he has 
peripheral neuropathy of the bilateral lower extremities that is 
related to his service-connected Type II diabetes mellitus.  
Nonetheless, the Board must address both direct and secondary 
service connection as to this claim.

To establish direct service connection, the record must contain: 
(1) medical evidence of a current disorder; (2) medical evidence, 
or in certain circumstances, lay testimony, of in-service 
incurrence or aggravation of an injury or disease; and, (3) 
medical evidence of a nexus between the current disorder and the 
in-service disease or injury.  In other words, entitlement to 
service connection for a particular disorder requires evidence of 
the existence of a current disorder and evidence that the 
disorder resulted from a disease or injury incurred in or 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131.

In order to prevail under a theory of entitlement for secondary 
service connection there must be: (1) evidence of a current 
disorder; (2) evidence of a service-connected disability; and (3) 
medical nexus evidence establishing a connection between the 
service-connected disability and the current disorder.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998).  In addition, the 
regulations provide that service connection is warranted for a 
disorder that is aggravated by, proximately due to, or the result 
of a service-connected disease or injury.  38 C.F.R. § 3.310.  

In regards to the requisite current diagnosis, a comprehensive 
review of the record reveals no medical evidence of a current 
peripheral neuropathy diagnosis of the bilateral lower 
extremities.  The Veteran was provided a VA examination in 
February 2005 to assess the current severity of his Type II 
diabetes mellitus and any residuals.  At the examination, the 
Veteran complained of intermittent tingling in his feet.  
However, the physical examination showed that his peripheral 
pulses were positive bilaterally in his lower extremities.  His 
temperature sensation was intact in all extremities.  The 
Veteran's sensation to the monofilament was intact in all 
extremities.  His vibratory sensation was also intact in all 
extremities.  Based on these findings, the VA examiner did not 
diagnose the Veteran with peripheral neuropathy of the bilateral 
lower extremities.

The medical evidence does not demonstrate that a current 
diagnosis to account for his intermittent tingling of the feet 
has been established.  Symptoms alone, without a diagnosed or 
identifiable underlying malady or disorder, do not in and of 
themselves constitute a disorder for which service connection may 
be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999).  Therefore, the Veteran does not have a current 
peripheral neuropathy disorder.  Where the medical evidence 
establishes that a Veteran does not currently have a disorder for 
which service connection is sought, service connection for that 
disorder is not authorized under the statues governing Veterans' 
benefits.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  Thus, in the 
absence of a diagnosis, service connection cannot be granted.

In reaching this decision the Board has considered the Veteran's 
arguments in support of his assertions that he has a current 
diagnosis of peripheral neuropathy of the bilateral lower 
extremities.  However, the resolution of an issue that involves 
medical knowledge, such as the diagnosis of a disorder, requires 
professional evidence.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  It is true that the Veteran's lay statements 
may be competent to support a claim for service connection by 
supporting the occurrence of lay- observable events or the 
presence of the disorder or symptoms of the disorder subject to 
lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disorder even where not corroborated by 
contemporaneous medical evidence); Charles v. Principi, 16 Vet. 
App. 370, 374 (2002) ("ringing in the ears is capable of lay 
observation").  However, peripheral neuropathy requires 
specialized training for a determination as to diagnosis, and is 
therefore not susceptible of lay opinions on diagnosis.

The Board notes that under the provisions of 38 U.S.C.A. § 
5107(b), the benefit of the doubt is to be resolved in the 
claimant's favor in cases where there is an approximate balance 
of positive and negative evidence in regard to a material issue.  
The preponderance of the evidence, however, is against the 
Veteran's claim and that doctrine is not applicable.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Thus, the Veteran's claim of 
entitlement to service connection for peripheral neuropathy of 
the bilateral lower extremities is not warranted.

Notice and Assistance

Under applicable law, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record: (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 38 
C.F.R. § 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that the content requirements of a duty to assist 
notice letter have been fully satisfied.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  A letter from the RO dated in 
January 2006 provided the Veteran with an explanation of the type 
of evidence necessary to substantiate his claim, as well as an 
explanation of what evidence was to be provided by him and what 
evidence the VA would attempt to obtain on his behalf.  
Additionally, a letter from the RO dated in June 2006 provided 
the Veteran with information concerning the evaluation and 
effective date that could be assigned should service connection 
be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  VA has no outstanding duty to inform the Veteran that 
any additional information or evidence is needed.
The Veteran's June 2006 duty-to-assist letter was not provided 
before the initial adjudication of his claim.  However, after he 
was provided the letter he was given a full opportunity to submit 
evidence, and his claim was subsequently readjudicated.  He has 
not claimed any prejudice as a result of the timing of the 
letter, and the Board finds no basis to conclude that any 
prejudice occurred.  Any notice defect in this case was harmless 
error.  The content of the aggregated notices, including the 
notice letters subsequently issued, fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  
After VA provided this notice, the Veteran communicated on 
multiple occasions with VA, without informing it of pertinent 
evidence.  The Veteran has been provided with every opportunity 
to submit evidence and argument in support of his claim, and to 
respond to VA notices.  For all of these reasons, the Board 
concludes that the appeal may be adjudicated without a remand for 
further notification.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records (STRs) and pertinent 
treatment records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolution of the issue has been obtained.  His STRs and post-
service treatment records have been obtained.  The Board does not 
have notice of any additional relevant evidence that is available 
but has not been obtained.  He has been afforded a VA 
examination.  For the foregoing reasons, the Board concludes that 
all reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the Veteran's claim.  Therefore, no 
further assistance to the Veteran with the development of 
evidence is required.




ORDER

The claim for service connection for peripheral neuropathy of the 
bilateral lower extremities, to include as secondary to the 
Veteran's service-connected Type II diabetes mellitus, is denied.


REMAND

Inasmuch as the Board regrets the additional delay of this 
matter, a remand is required before the increased rating claim 
can be properly adjudicated.  

The Veteran's last VA examination to assess the current severity 
of his service-connected hypertension with left ventricular 
hypertrophy and renal dysfunction was in February 2005.  This 
evidence is inadequate to assess the Veteran's current level of 
severity, since this examination is over five years old.  The 
Veteran's representative in a September 2010 statement also 
requested a new VA examination to assess the current state of the 
Veteran's disability.  Therefore, a new VA examination is 
required to assess the current level of severity of the Veteran's 
service-connected hypertension with left ventricular hypertrophy 
and renal dysfunction.  See Olsen v. Principi, 3 Vet. App. 480, 
482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  See also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) 
(where the Court determined the Board should have ordered a 
contemporaneous examination of the Veteran because a 23-month old 
examination was too remote in time to adequately support the 
decision in an appeal for an increased rating); see, too, Allday 
v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not 
adequately reveal current state of claimant's disability, 
fulfillment of statutory duty to assist requires a 
contemporaneous medical examination, particularly if there is no 
additional medical evidence that adequately addresses the level 
of impairment of the disability since the previous examination).  
See, as well, VAOPGCPREC 11-95 (April 7, 1995) and Green v. 
Derwinski, 1 Vet. App. 121 (1991).

Additionally, the most recent VA outpatient treatment records are 
dated from August 2006.  All pertinent records since August 2006 
should be obtained and added to the claims file. 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all pertinent VA outpatient 
treatment records since August 2006 that have 
not been secured for inclusion in the record.

If no additional medical records are located, 
a written statement to that effect should be 
requested for incorporation into the record.

2.  Ask the Veteran whether he has seen any 
private providers for his service-connected 
hypertension with left ventricular 
hypertrophy and renal dysfunction, and obtain 
a list of those providers.  Obtain any 
available records.  

3.  After obtaining the above records, 
provide a VA examination to the Veteran in 
order to assist in evaluating the severity of 
his hypertension with left ventricular 
hypertrophy and renal dysfunction.

The Veteran's claims folder must be reviewed 
by the examiner in conjunction with the 
examination.  Ask the examiner to discuss all 
findings in terms of the diagnostic codes, 
particularly Diagnostic Codes 7101 and 7507.  
The pertinent rating criteria must be 
provided to the examiner, and the findings 
reported must be sufficiently complete to 
allow for rating under all alternate 
criteria.  All indicated tests and studies 
should be accomplished, and all clinical 
findings should be reported in detail.
The Veteran is hereby notified that it is his 
responsibility to report for the examination 
scheduled in connection with this REMAND at 
whatever location it is scheduled, and to 
cooperate in the development of his case.  
The consequences of failure to report for a 
VA examination may include denial of his 
claim.  38 C.F.R. §§ 3.158, 3.655 (2009).

4.  After the above actions have been 
completed, readjudicate the Veteran's claim 
for entitlement to an increased rating for 
hypertension with left ventricular 
hypertrophy and renal dysfunction, currently 
evaluated as 30 percent disabling.  If the 
claim remains denied, issue to the Veteran a 
supplemental statement of the case, and 
afford the appropriate period of time within 
which to respond thereto.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


